KINKADE, J.
When a life insurance policy provides as to *403lapsed policies: “Should this policy become void in consequence of non-payment of premium, it may be revived, if not more than fifty-two premiums are due, upon payment of all arrears and the presentation of evidence satisfactory to the company of the sound health of the insured”, the payment alone _ of the premiums in arrears, after the policy has lapsed, to an agent or collector forbidden by the policy to receive the same, will not effect a revivor of such lapsed policy.
Judgment reversed.
Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.